DETAILED ACTION
Claims 1-12 were rejected in the Office Action mailed 2/15/2022.
Applicants filed a response on 6/15/2022.
Claims 1-16 are pending.
Claims 1-12 are rejected and claims 13-16 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte (US 8479549 B1) (hereinafter “Fonte”) in view of Branagan et al. (US 2014/0190594 A1) (hereinafter “Branagan”).


Regarding claims 1, 3, 6, 11, and 12, Fonte teaches a method of producing a seamless, tubular product including centrifugally casting a corrosion resistant alloy into a tubular workpiece having an inner diameter and an out diameter, then removing material from the inner diameter of the workpiece and then subjecting the workpiece to at least about 25% wall reduction at a temperature below a recrystallization temperature of the workpiece using a metal forming process, where the metal forming process includes radial forging, rolling, pilgering, and/or flowforming (Fonte, Abstract). 
Fonte also teaches the material is removed from the inner diameter of the workpiece by any known removal process, such as machining or honing (Fonte, Column 5, lines 44-46). Moreover, Fonte teaches that flowforming, i.e., cold working, is a metal forming process used to produce precise, thin wall, cylindrical components (Fonte, Column 5, lines 59-60). Fonte also teaches during flowforming at least 25% wall reduction is used, and can be up to 75% before the workpiece is not able to be acceptably processed (Fonte, Column 7, line 57-Column 6, line 22)
The centrifugally casting a corrosion resistant alloy of Fonte corresponds to the method further comprises (e) casting the stainless steel casting, and (e) is performed prior to (a) of claim 3 of the present invention. The machining of the inner diameter of the workpiece of Fonte corresponds to (b) trepanning the cylindrical bar or machining the inner diameter of the pretubular shaped workpiece to obtain a tubular workpiece of claim 1 of the present invention. The flowforming, i.e., cold working, of the workpiece of Fonte corresponds to (c) cold working the tubular workpiece of claim 1, wherein the cold working comprises one of: flow forming and pilgering of claim 11, and wherein the cold working comprises flow forming, and the flow forming at least reduces thickness of walls of the workpiece by 70% in one pass of claim 12 of the present invention. 


While Fonte teaches the above centrifugal casting method, Fonte does not explicitly disclose step (a) hot working a stainless steel casting into a pretubular shaped workpiece or wherein the hot working comprises one of: rolling, forging, and a combination thereof.
With respect to the difference, Branagan teaches a method for producing tubular products including centrifugal casting which can be used to produce a pipe form directly from a liquid melt and the as-cast pipe can be post processed by various methods including hot extrusion and hot pilgering, i.e., hot rolling (Branagan, [0049]).
As Branagan expressly teaches the post processing eliminates defects, changes the metallurgical structure, reduces surface or internal porosity, and increases pipe uniformity and quality (Branagan, [0049]).
Fonte and Branagan are analogous art as they are both drawn to methods of forming seamless tubular products using centrifugal casting (Fonte, Abstract; Branagan, [0049]).
In light of the motivation to post process the as-cast pipe as taught in Branagan above, it therefore would have been obvious to one of ordinary skill in the art to post process, i.e., hot work, the workpiece of Fonte in order to eliminate defects, change the metallurgical structure, reduce surface or internal porosity, and increase pipe uniformity and quality, and thereby arrive at the present invention. 
The post processing being hot extrusion or hot pilgering of Fonte corresponds to wherein the hot working comprises one of: rolling, forging, and a combination thereof of claim 6 of the present invention.

Regarding claims 4 and 5, Fonte also teaches that the corrosion resistant alloy may include a stainless steel alloy including Duplex stainless steels, i.e., austenitic-ferritic stainless steel alloy (Fonte, Column 4, lines 55-59). The Duplex stainless steel of Fonte corresponds to wherein the stainless steel alloy is an austenitic-ferritic stainless steel alloy of claim 4 and wherein the stainless steel alloy is duplex stainless steel or super-duplex stainless steel of claim 5 of the present invention.  

Regarding claim 8, Fonte also teaches that after the one or more flowforming passes, the component may undergo additional post processing, such as a heat treatment, and as known by those skilled in the art, a material that has been hardened by cold working may be softened by annealing which will relieve stresses, allow grain growth, or restore the original properties of the alloy depending on the temperature and duration of the heat treatment used (Fonte, Column 10, lines 30-36). The annealing treatment of Fonte corresponds to further comprising (f) solution annealing the tubular workpiece, and wherein (f) is performed in at least one of the following: after (b) and prior to (c), and after (c) of the present invention. 




Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Branagan as applied to claim 1 above, and further in view of Eguchi et al. (US 2015/0315667 A1) (hereinafter “Eguchi”).

Regarding claims 2 and 10, Fonte in view of Branagan does not explicitly disclose (d) quenching the pretubular shaped workpiece or cylindrical bar and (d) is performed after (a) or wherein quenching the pretubular shaped workpiece or cylindrical bar is performed with water at a temperature not higher than 50°C.
With respect to the difference, Eguchi teaches a manufacturing process for high strength stainless steel tubes or pipes where the tube/pipe is subjected to quenching to a temperature of 50°C or less using water after hot rolling (Eguchi, [0043-0044] and [0051]). 
As Eguchi expressly teaches quenching after heating controls the microstructure of the seamless pipe to have a fine grain diameter and high toughness (Eguchi, [0045]).
Fonte, Branagan, and Eguchi are analogous art as they are all drawn to a method of forming a stainless steel pipe (Fonte, Abstract; Branagan, [0049]; Eguchi, [0043]). 
In light of the motivation to quench the tube to a temperature below 50°C after hot working as taught in Eguchi above, it therefore would have been obvious to one of ordinary skill in the art to quench the tube in Fonte in view of Branagan after centrifugal casting and post processing and before cold working in order to control the microstructure of the seamless pipe to have a fine grain diameter and high toughness, and thereby arrive at the present invention.  



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Branagan as applied to claim 1 above, and further in view of Osuki et al. (US 2015/0010425 A1) (hereinafter “Osuki”).

Regarding claim 7, while Fonte also teaches that after the one or more flowforming passes, the component may undergo additional post processing, including annealing (Fonte, Column 10, lines 30-36), Fonte does not explicitly disclose (f) solution annealing the pretubular shaped workpiece or cylindrical bar, at a temperature between 1030-1120°C. 

With respect to the difference, Osuki teaches a method for making an austenitic stainless steel where a final heat treatment at a temperature of 1000-1350°C either after hot working alone or after hot working and cold working can occur (Osuki, [0131]). 
As Osuki expressly teaches, the final heat treatment to homogenize the microstructure and to further stabilize the strength of the stainless steel (Osuki, [0130]).
Fonte, Branagan, and Osuki are analogous art as they are all drawn to methods of forming stainless steels including hot working and cold working (Fonte, Abstract; Branagan, [0049]; Osuki, [0128-0130]). 
In light of the motivation to perform a final heat treatment either after hot working alone or after both hot working and cold working as taught in Osuki above, it therefore would have been obvious to one of ordinary skill in the art to have a final heat treatment after the flowforming step of Fonte in view of Branagan from 1000-1350°C in order to homogenize the microstructure and further stabilize the strength of the stainless steel, and thereby arrive at the present invention. 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte in view of Branagan as applied to claim 1 above, and further in view of Amaya et al. (US 2009/0098008 A1) (hereinafter “Amaya”).

Regarding claim 9, Fonte in view of Branagan does not explicitly disclose (g) heating the stainless steel casting to a temperature higher than 1000°C and (g) is performed prior to (a).
With respect to the difference, Amaya teaches a stainless steel oil country tubular goods, in which after the molten steel was cast into ingots, the ingots were then heated for two hours at 1250°C and then forged using a forging machine into round billets, and then additionally heated at 1250°C for one hour (Amaya, [0092]).
As Amaya expressly teaches if the heating temperature is too low, it is difficult to hot work the billets and if the temperature is too high, δ ferrite is generated, which degrades the mechanical properties or corrosion resistance (Amaya, [0086]).
Fonte, Branagan, and Amaya are analogous art as they are all drawn to forming stainless steel tubes/pipes (Fonte, Abstract; Branagan, [0049]; Amaya, [0086]).
In light of the motivation to heat the ingot to 1250°C prior to hot working as taught in Amaya above, it therefore would have been obvious to one of ordinary skill in the art to heat the centrifugally cast material of Fonte in view of Branagan before hot working in order to make hot working easier and to avoid generating δ ferrite, and thereby arrive at the present invention.

Response to Arguments
Applicant primarily argues:
“On the contrary, claim 1 indicates that the steel is hot worked “into” a pretubular shape or cylindrical bar. Claim 1 explicitly defines in step (a) that the casting is hot worked into a pretubular shaped workpiece or cylindrical bar. To be hot worked into ‘something’ means that the initial product that is subject to the hot working does not have the shape of said ‘something.’ In this case, it means that the stainless steel casting of step (a) is not a pipe, otherwise it would not be possible to hot work the casting into a pipe. This is different than Branangan which teaches a shape that is already a pipe before the post-processing hot extrusion or hot pilgering occurs. Thus, Brananagan fails to remedy the deficiencies of Fonte. Neither Fonte nor Branagan describes hot working a stainless steel casting into something. Accordingly, the combination of Fonte and Branagan fails to disclose or render obvious “hot working a stainless steel casting into a pretubular shaped workpiece or into a cylindrical bar,” as recited in claim 1.”
Remarks, pg. 5-6
The Examiner respectfully traverses as follows:
Claim 1 allows for the stainless steel casting to be any shape prior to hot working, meaning that the casting can be cast into a pipe and then hot worked to form another pipe. The claims does not specifically set out and/or define what a pretubular shaped workpiece includes, therefore, based on the broadest reasonable interpretation, the pretubular shaped workpiece can include a pipe. 
Therefore, the centrifugally cast pipe of Fonte in view of Branagan is subjected to hot working to form a secondary pipe which is then subjected to machining and cold working. 

Applicant also argues:
“Second, Fonte and Branagan lack suitability for combination and thus, the Office Action fails to set forth a proper prima facie case of obviousness. The Office Action alleges “Fonte and Branagan are analogous art as they are both drawn to methods of form seamless tubular products using centrifugal casting.” Office Action, page 5. Even if, for the sake of argument only, this may be true, it is respectfully submitted that methods that yield a same type of product are not automatically compatible so that teachings of one can be applied to the other. As a person of ordinary skill in the art is well aware of, many factors come into play in the manufacturing of products such as pipes.”
Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
Branagan is only used as teaching reference in order to teach hot working a centrifugally cast pipe. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Moreover, the primary and secondary references don’t have to be directed to identical compositions and methods but rather to the same field of invention. In this case both Fonte and Branagan are drawn to method of forming seamless tubular products using centrifugal casting (Fonte, Abstract; Branagan, [0049]). 

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738